 
 
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made as of
the 2nd day of June, 2011, by and between Century Aluminum Company, a Delaware
corporation (the “Company”), and Logan W. Kruger (the “Executive”).
RECITALS
 
A. The Company and the Executive previously entered into an Employment
Agreement, dated December 13, 2005 (the “Original Agreement”), as amended on
each of March 19, 2007, August 30, 2007, December 1, 2008 and December 30, 2009
(the “Amendments”), pursuant to which the Executive serves as the President and
Chief Executive Officer of the Company.
B.  The Company and the Executive desire to amend and restate the Original
Agreement to incorporate the terms of the Original Agreement and each of the
Amendments into a single document and to make certain other changes, in each
case as set forth in this Agreement.
C.  The Executive is willing to remain employed by the Company on the terms and
conditions set forth in this Agreement, effective as of the date hereof.
THE PARTIES AGREE as follows:
1.1           Position and Term of Employment.  
A.           Position.  Executive shall be employed as the President and Chief
Executive Officer of the Company and shall devote his full business time, skill,
attention and best efforts in carrying out his duties and promoting the best
interests of the Company.   Executive shall also serve as a director and/or
officer of one or more of the Company’s subsidiaries as may be requested from
time to time by the Board of Directors of the Company (the “Board of
Directors”).  Subject always to the instructions and control of the Board of
Directors, Executive shall report to the Board of Directors and shall be
responsible for the control, supervision and management of the Company and its
business affairs.

 
 

--------------------------------------------------------------------------------

 

B.           Executive shall not at any time while employed by the Company or
any of its affiliates (as defined in the Second Amended and Restated Severance
Protection Agreement between the Company and Executive dated as of the date
hereof (as amended and restated, from time to time, the “SPA”), incorporated in
this Agreement by this reference), without the prior consent of the Board of
Directors, knowingly acquire any financial interests, directly or indirectly, in
or perform any services for or on behalf of any business, person or enterprise
which undertakes any business in substantial competition with the business of
the Company and its direct affiliates or sells to or buys from or otherwise
transacts business with the Company and its direct affiliates; provided that
Executive may acquire and own a de minimis amount of the outstanding capital
stock of any public corporation, including any public corporation which  sells
or buys from or otherwise transacts business with the Company and its direct
affiliates.
C.           Initial Term.  The initial term of this Agreement shall be
effective until December 31, 2013 (the “Initial Term”); provided, however, that
unless earlier terminated in accordance with the terms of this Agreement, and
subject, however, to termination as provided in Section 1.1.D, commencing on
January 1, 2012, and on each January 1 thereafter, the Initial Term of this
Agreement shall automatically be extended for one year (each then-extended year
of this Agreement being an “Extended Term”).  The Initial Term as may be
extended by each Extended Term is hereinafter referred to as the “term of this
Agreement.”  For the second and each subsequent year during the term of this
Agreement, Executive shall be employed at a salary not less than Executive’s
salary in the immediately preceding year, and on other terms and conditions at
least as favorable to Executive as those applicable to Executive during the
immediately preceding year, or as may otherwise be agreed to by the Company and
Executive in writing.

 
 

--------------------------------------------------------------------------------

 

D.           Termination of Renewal.  Either party may give effective written
notice to the other party of such notifying party’s intention not to renew this
Agreement beyond the then-current term of this Agreement (“Notice of
Non-Renewal”), provided that such notice is given by the notifying party not
less than 30 months prior to the end of the then-current term of this Agreement
(or such shorter term as may be agreed to by the Company and Executive in
writing).  If a party delivers a Notice of Non-Renewal, the term of this
Agreement will end as of the last day of the then-current term of this
Agreement, or as may otherwise be agreed to by the Company and Executive in
writing.
2.1  Base Salary.
(a)           (i) Executive shall be paid an annual salary of $895,000, which
shall be paid in accordance with the Company’s normal payroll practice with
respect to salaried employees, subject to applicable payroll taxes and
deductions (the “Base Salary”).  Executive’s Base Salary shall be subject to
review and possible change in accordance with the usual practices and policies
of the Company.  However, Executive’s base annual salary shall not be reduced to
less than $750,000.
(ii) If Executive (a) voluntarily terminates his employment for Good Reason (as
defined in the SPA, and as modified by one of the certain letters (both letters
together, the “Letter”) (the Letter is incorporated in this Agreement by this
reference), to Executive from the Company dated February 17, 2010, “Good
Reason”) or (b) does not continue to be employed by the Company for any reason
other than (i) his voluntary resignation without Good Reason, (ii) his
termination for disability as determined pursuant to Section 7(b), (iii) his
death, or (iv) his

 
 

--------------------------------------------------------------------------------

 

termination for cause pursuant to Section 7(c), Executive shall in the
circumstances contemplated under Sections 2.1(a)(ii)(a) or (b), above continue
to receive an amount equal to his then current Base Salary plus an annual
performance bonus equal to the highest annual bonus payment Executive has
received in the previous three years (“Highest Annual Bonus”) for the then
remaining balance of the term of this Agreement.  In no event shall such payment
be less than one year’s Base Salary plus Highest Annual Bonus.  The foregoing
amounts shall be paid to Executive over the remaining term of this Agreement or
one year (whichever is applicable) in accordance with the Company’s payroll and
bonus payment policies.  Notwithstanding the foregoing, no payments under this
Section 2.1(a)(ii) shall be made if the Company makes all payments to Executive
required to be made, if any, under the SPA in the event of a “Change in Control”
(as defined in the SPA).
(b)  If Executive resigns voluntarily (without Good Reason) or ceases to be
employed by reason of his death or by the Company (or any affiliate) for cause
as described in Section 7(c) of this Agreement, all benefits described in
Sections 2 and 4 hereof shall terminate (except as otherwise provided herein or
to the extent previously earned or vested).
(c)  If Executive’s employment shall have been terminated as a result of
Executive’s disability pursuant to Section 7(b), the Company shall pay in equal
monthly installments for the then remaining balance of the term of this
Agreement or one year, whichever is greater, to Executive (or his beneficiaries
or personal representatives, as the case may be) disability benefits at a rate
per annum equal to one hundred percent (100%) of his then current Base Salary,
plus amounts equal to the Highest Annual Bonus, less the amount of any bona fide
“disability pay” (within the meaning of Treas. Reg. §1.409A-1(a)(5)) paid to
Executive, provided that such bona fide disability pay is provided pursuant to a
disability plan or “sick leave” plan sponsored by the

 
 

--------------------------------------------------------------------------------

 

Company that (i) covers a substantial number of employees of the Company and
(ii) was established prior to the date of Executive’s disability, and provided
further that such reduction does not otherwise affect the time of payment of any
deferred compensation subject to Section 409A (other than a forfeiture due to
the reduction) (“Bona Fide Disability Pay”).
2.2  Bonuses. Executive shall be eligible for an annual performance bonus in
amounts between 0 and 100 percent of his Base Salary based upon his individual
performance and achievement by the Company of overall objectives as determined
by the Committee.
2.3  Expenses. The Company shall pay or reimburse Executive in accordance with
the Company’s normal practices any travel, hotel and other expenses or
disbursements reasonably incurred or paid by Executive hereunder in connection
with the services performed by Executive, in each case upon presentation by
Executive of itemized accounts of such expenditures or such other supporting
information as the Company may require.
3.1  Incentive Plan. Executive shall be eligible for grants of awards under the
Company’s long-term incentive plans as in effect from time to time.
3.2  Effect of Termination of Employment or Change in Control.
(a) If Executive shall resign voluntarily (other than for Good Reason) or cease
to be employed by the Company (or an affiliate) for cause as described in
Section 7(c) of this Agreement, except as provided in the SPA, all benefits
described in Section 3 hereof shall terminate (except to the extent previously
earned or vested and, if Executive retires (unless otherwise stated herein, for
the purposes of this Agreement, the terms “retire,” “retirement” or similar
shall have the meaning assigned to such (or similar) term(s) in the resolution
of the Compensation Committee of the Board of Directors, dated May 20, 2011,
which provided that such terms refer to Executive’s voluntary termination of
employment on or after the date on which Executive attains age 62), those which
may become vested upon retirement pursuant to the terms of any employee benefit
plan, program or arrangement in which Executive participates or is a party).

 
 

--------------------------------------------------------------------------------

 

(b) If Executive (i) voluntarily terminates his employment for Good Reason, or
(ii) dies or becomes disabled, or (iii) does not continue to be employed by the
Company for any reason other than (a) his voluntary resignation without Good
Reason, or (b) his death or disability as determined pursuant to Section 7(b) of
this Agreement, or (c) his termination for cause pursuant to Section 7(c), all
options to purchase shares of the Company’s common stock held by Executive
(“Options”) which have not vested as of the date of such voluntary termination,
or death or disability, or such non-continuation of employment, as the case may
be, will accelerate and vest immediately as of such date, and, in the event of
Executive’s death, all such Option rights will transfer to Executive’s
representative.  If Executive’s employment terminates by reason of death or
disability, Executive or Executive’s representative may exercise all unexercised
Options within three years after such death or disability or the expiration date
of the Option, whichever is sooner.
(c) If Executive (i) voluntarily terminates his employment for Good Reason, or
(ii) dies or becomes disabled, or (iii) does not continue to be employed by the
Company for any reason other than (a) his voluntary resignation without Good
Reason, or (b) his death or disability as determined pursuant to Section 7(b) of
this Agreement, or (c) his termination for cause pursuant to Section 7(c), or
(iv) retires, all outstanding and unvested “Performance Shares” (as defined in
the Company’s Amended and Restated 1996 Stock Incentive Plan) shall immediately
vest, but be valued and awarded at the times and in the manner awarded to other
plan participants pursuant to the terms of the documents governing such
Performance Shares.

 
 

--------------------------------------------------------------------------------

 

(d) If there is a Change in Control (as defined in the SPA), then all Options
and Performance Shares that have not vested will accelerate and vest
immediately.  Performance Shares shall be valued at 100 percent as though the
Company had achieved its target for each relevant plan period.  The Executive
shall be entitled to receive one share of the Company’s common stock upon the
vesting of each such Performance Share.  Upon a Change in Control, the Executive
shall have the right to require the Company to purchase, for cash, and at fair
market value, any shares of the Company’s common stock purchased upon exercise
of any Option or received upon the vesting of any Performance Share.
4.1  Other Benefits. Executive shall be entitled to the following:
(i) To participate in life, medical, dental, hospitalization, disability and
life insurance benefit plans made available by the Company to its senior
executives and shall also be eligible to participate in existing retirement or
pension plans offered by the Company to its senior executives, but, except as
otherwise provided in Section 4.1 (ii) or Section 4.2, subject in each case to
the terms and requirements of each such plan or program; and
(ii) Upon his retirement, Executive also shall be entitled to retiree health
benefits equivalent to those available as of the date of Executive’s retirement
to other senior executive retirees.
4.2  Pension Benefits. Notwithstanding any provisions of the Internal Revenue
Code of 1986, as at any time amended, and the regulations thereunder (the
“Code”), it is the intention of the parties that Executive shall be eligible to
receive starting at age 62, or, if later, the day of his termination of
employment (the SRIB Plan’s “Target Retirement Age”) (and subject to the vesting
requirements below), a monthly retirement payment (the SRIB Plan’s “Targeted
Retirement Income”) in an amount equal to fifty percent of Executive’s “Final
Average Monthly Compensation” (base salary plus cash bonus paid or payable to
the Executive with respect to any three fiscal years of the Company out of the
previous ten fiscal years of employment immediately prior to the date of
Executive’s termination of employment which produces the highest monthly
average). Accordingly, Executive shall be entitled to receive retirement
benefits as follows:

 
 

--------------------------------------------------------------------------------

 

(a) Qualified Plan Benefit. The Executive shall be entitled to receive payments
under the Century Aluminum Employees’ Retirement Plan (the “Qualified Plan”),
computed and payable as set forth in that plan.
(b) Supplemental Retirement Benefits. In addition to payments the Executive is
entitled to receive under the Qualified Plan, Executive also shall be entitled
to receive supplemental retirement benefits as set forth in this Agreement and
in the Century Aluminum Amended and Restated Supplemental Retirement Income
Benefit Plan (the “SRIB Plan”), which benefits are as follows:  
(i) An amount equal to the difference between the amount Executive would receive
under the Qualified Plan and the amount he would be entitled to receive had his
benefit under the Qualified Plan not been subject to the limitations on benefits
and contributions set forth in Sections 401 (a)(17) and 415 of the Code (the
SRIB Plan’s Unlimited Pension Benefit); plus
(ii) An amount that represents the difference between Executive’s Targeted
Retirement Income and the sum of the Executive’s Qualified Plan benefit and
amount determined in accordance with Section 4.2(b)(i) (the SRIB Plan’s Enhanced
Retirement Benefit).
(c) Vesting.  The Qualified Plan benefit and the supplemental retirement benefit
described in Section 4.2 (b)(i) shall be fully vested as of December 13,
2005.  Upon the termination of Executive’s employment he shall be entitled to
receive all such benefits as provided in the Qualified Plan and SRIB Plan. 

 
 

--------------------------------------------------------------------------------

 

 The supplemental retirement benefit described in Section 4.2 (b)(ii) (the
“Enhanced Benefit”) shall begin vesting on December 13, 2005 and shall, so long
as Executive is employed by the Company, cumulatively vest thereafter in equal
monthly installments at the rate of 1/120th per calendar month for 120 months
(with the period from December 13 to December 31, 2005, inclusive, being
considered a “calendar month” for vesting purposes hereunder), except as
follows; i.e., if during the term of this Agreement, and prior to full vesting:
(i) Executive voluntarily terminates his employment (other than for Good
Reason), then with respect to the calendar year in which he so terminates his
employment Executive shall vest in the Enhanced Benefit at the rate of 1/120th
per calendar month up to and including the month of termination if such
termination occurs after June 30 of such calendar year, and he shall not vest
with respect to any calendar month in the first half of such calendar year if
such termination occurs on or before June 30 thereof;
(ii) Executive is terminated for cause, he shall not be entitled to be vested in
the Enhanced Benefit for any interest for the calendar year in which he is
terminated;
(iii) Executive (a) voluntarily terminates his employment for Good Reason, or
(b) does not continue to be employed by the Company for any reason other than
(i) his voluntary resignation without Good Reason, or (ii) his termination for
cause, death, disability, or due to a change in control, Executive shall in the
circumstances contemplated under Sections 4.2(c)(iii)(a) or (b), above, continue
to vest in the Enhanced Benefit in equal monthly installments at the rate of
1/120th  per calendar month for the then-remaining balance of the term of this
Agreement;

 
 

--------------------------------------------------------------------------------

 

(iv) Executive dies or becomes disabled, the Enhanced Benefit will vest 100
percent upon Executive’s death or disability; and Executive shall be entitled to
receive payments as described in Section 4.2(b), except that if termination
occurs as a result of disability, and Executive is receiving Bona Fide
Disability Pay from the Company, the Enhanced Benefit will be reduced by such
Bona Fide Disability Pay; or
(v) There is a Change of Control, and Executive is terminated or resigns for
Good Reason in connection therewith, the Enhanced Benefit will vest 100 percent
immediately upon such termination or resignation.
(d) Prohibition on Assignment. Other than pursuant to the laws of descent and
distribution, Executive’s right to benefit payments under this Section 4.2 are
not subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment or garnishment by creditors of
Executive or Executive’s beneficiary.
(e) Source of Payments. Subject to Section 10 of the SRIB Plan (“Section 10”),
all benefits under Section 4.2(b) shall be paid in cash from the general funds
of the Company, and, except as set forth below, no special or separate fund
shall be established or other segregation of assets made to assure such
payments; provided, however, that the Company may establish a bookkeeping
reserve to meet its obligations hereunder. It is the intention of the parties
that the arrangements be unfunded for tax purposes and for purposes of Title I
of the Employee Retirement Income Security Act of 1974. In the event of a
possible Change in Control, and before a Change in Control occurs, the Company
shall contribute to the Trust described in Section 10, and in the manner
described therein, those amounts necessary to cause the present value of the
Trust assets to be no less than the present value of the future benefits payable
under the SRIB Plan.

 
 

--------------------------------------------------------------------------------

 

(g) Executive’s Status. Executive shall have the status of a general unsecured
creditor of the Company, and the SRIB Plan shall constitute a mere promise to
make benefit payments in the future.
(h) Survival of Benefit. The supplemental retirement benefits described in
Section 4.2(b) shall not be reduced during the term of this Agreement or
thereafter, and Executive’s rights with respect to these benefits and retiree
health benefits described in Section 4.1 (ii) shall survive any termination (or
non-renewal) of this Agreement, including, without limitation, a termination
pursuant to Section 7(c), or any amendment or termination of the SRIB Plan, to
the full extent necessary to protect the interests of Executive under this
Agreement and under the terms of the SRIB Plan.
5.  Confidential Information. Except as specifically permitted by this
Section 5, and except as required in the course of his employment with the
Company, while in the employ of the Company or thereafter, Executive will not
communicate or divulge to or use for the benefit of himself or any other person,
firm, association, or corporation without the prior written consent of the
Company, any Confidential Information (as defined herein) owned, or used by the
Company or any of its affiliates that may be communicated to, acquired by or
learned of by Executive in the course of, or as a result of, Executive’s
employment with the Company or any of its affiliates. All Confidential
Information relating to the business of the Company or any of its affiliates
which Executive shall use or prepare or come into contact with shall become and
remain the sole property of the Company or its affiliates.
“Confidential Information” means information not generally known about the
Company and its affiliates, services and products, whether written or not,
including information relating to research, development, purchasing, marketing
plans, computer software or programs, any copyrightable material, trade secrets
and proprietary information, including, but not limited to, customer lists.

 
 

--------------------------------------------------------------------------------

 

Executive may disclose Confidential Information to the extent it (i) becomes
part of the public domain otherwise than as a result of Executive’s breach
hereof or (ii) is required to be disclosed by law. If Executive is required by
applicable law or regulation or by legal process to disclose any Confidential
Information, Executive will provide the Company with prompt notice thereof so as
to enable the Company to seek an appropriate protective order.
Upon request by the Company, Executive agrees to deliver to the Company at the
termination of Executive’s employment, or at such other times as the Company may
request, all memoranda, notes, plans, records, reports and other documents (and
all copies thereof) containing Confidential Information that Executive may then
possess or have under his control.
6.  Assignment of Patents and Copyrights. Executive shall assign to the Company
all inventions and improvements within the existing or contemplated scope of the
Company’s business made by Executive while in the Company’s employ, together
with any such patents or copyrights as may be obtained thereon, both domestic
and foreign. Upon request by the Company and at the Company’s expense, Executive
will at any time during his employment with the Company and after termination
regardless of the reason therefore, execute all proper papers for use in
applying for, obtaining and maintaining such domestic and foreign patents and/or
copyrights as the Company may desire, and will execute and deliver all proper
assignments therefore.
7.  Termination.
(a)  This Agreement shall terminate upon Executive’s death.

 
 

--------------------------------------------------------------------------------

 

(b) The Company may terminate Executive’s employment hereunder upon fifteen
(15) days’ written notice if in the opinion of the Board of Directors,
Executive’s physical or mental disability has continued or is expected to
continue for one hundred and eighty (180) consecutive days and as a result
thereof, Executive will be unable to continue the proper performance of his
duties hereunder. For the purpose of determining disability, Executive agrees to
submit to such reasonable physical and mental examinations, if any, as the Board
of Directors may request and hereby authorizes the examining person to disclose
his findings to the Board of Directors.
(c) The Company may terminate Executive’s employment hereunder “for cause” (as
hereinafter defined). If Executive’s employment is terminated for cause,
Executive’s salary and all other rights not then vested under this Agreement
shall terminate upon written notice of termination being given to Executive. As
used herein, the term “for cause” means the occurrence of any of the following:
(i) Executive’s disregard of a direct, material order of the Board of Directors,
the substance of which order is (a) a proper duty of Executive pursuant to this
Agreement, (b) permitted by law and (c) otherwise permitted by this Agreement,
which disregard continues after fifteen (15) days’ opportunity and failure to
cure; or
(ii) Executive’s conviction for a felony or any crime involving moral turpitude.
8.  Additional Remedies. Executive recognizes that irreparable injury will
result to the Company and to its business and properties in the event of any
breach by Executive of the non-compete provisions of Section 1, the
confidentiality provisions of Section 5 or the assignment provisions of
Section 6 and that Executive’s continued employment is predicated on the
covenants made by him pursuant to such Sections. In the event of any breach by
Executive of his obligations under said provisions, the Company shall be
entitled, in addition to any other remedies and damages available, to injunctive
relief to restrain any such breach by Executive or by any person or persons
acting for or with Executive in any capacity whatsoever and other equitable
relief.

 
 

--------------------------------------------------------------------------------

 

9.  Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company and their respective
legal representatives, successors and assigns. Neither this Agreement nor any of
the duties or obligations hereunder shall be assignable by Executive.
10.  Governing Law; Jurisdiction. This Agreement shall be interpreted and
construed in accordance with the laws of the State of California. Each of the
Company and Executive consents to the jurisdiction of any state or federal court
sitting in California, in any action or proceeding arising out of or relating to
this Agreement.
11.  Headings. The paragraph headings used in this Agreement are for convenience
of reference only and shall not constitute a part of this Agreement for any
purpose or in any way affect the interpretation of this Agreement.
12.  Severability. If any provision, paragraph or subparagraph of this Agreement
is adjudged by any court to be void or unenforceable in whole or in part, this
adjudication shall not affect the validity of the remainder of this Agreement.
13.  Complete Agreement. This Agreement, the SPA and the Letter embody the
complete agreement and understanding among the parties, written or oral, which
may have related to the subject matter hereof in any way and none of these
documents shall be amended orally, but only by the mutual agreement of the
parties in writing, specifically referencing this Agreement, the Letter or the
SPA, as the case may be. To the extent there is an inconsistency between the
terms of this Agreement, the Letter and the terms of the SPA, the terms which
provides terms most favorable to the Executive shall govern.  The Original
Agreement and the Amendments shall no longer be effective as of the date hereof.

 
 

--------------------------------------------------------------------------------

 

14.  Counterparts. This Agreement may be executed in one or more separate
counterparts, all of which taken together shall constitute one and the same
Agreement.
15.  Section 409A.
(a) To the fullest extent applicable, amounts and other benefits payable under
this Agreement are intended to be exempt from the definition of “nonqualified
deferred compensation” under Section 409A of the Code, including the rulings,
notices and other guidance issued by the Internal Revenue Service interpreting
the same (collectively, “Section 409A”) in accordance with one or more of the
exemptions available under Section 409A.  In this regard, each such payment
hereunder that may be treated as payable in the form of “a series of installment
payments,” as defined in Treas. Reg. §1.409A-2(b)(2)(iii) shall be deemed a
separate payment for purposes of Section 409A.
(b) To the extent that any amounts or benefits payable under this Agreement are
or become subject to Section 409A due to a failure to qualify for an exemption
from the definition of nonqualified deferred compensation under Section 409A,
this Agreement is intended to comply with the applicable requirements of Section
409A with respect to such amounts or benefits.  This Agreement shall be
interpreted and administered to the extent possible in a manner consistent with
the foregoing statement of intent.
(c) Notwithstanding anything in this Agreement or elsewhere to the contrary, if
the Executive is a “specified employee” (within the meaning of Section
409A(a)(2)(B)(i) of the Code, as determined by the Company’s Compensation
Committee) on the date of his termination

 
 

--------------------------------------------------------------------------------

 

of employment, and the Company reasonably determines that any amount or other
benefit payable under this Agreement on account of the Executive’s “separation
from service,” within the meaning of Section 409A(a)(2)(A)(i) of the Code,
constitutes nonqualified deferred compensation (after taking into account all
exclusions applicable to such payments under Section 409A) that will violate the
requirements of Section 409A(a)(2) if paid at the time specified in the
Agreement, then the payment thereof shall be postponed to and paid on the first
business day after the expiration of six months from the date of Executive’s
termination of employment or, if earlier, the date of the Executive’s death (the
“Delayed Payment Date”), and the remaining amounts or benefits shall be paid at
the times otherwise provided under the Agreement. The Company and the Executive
may agree to take other actions to avoid a violation of Section 409A at such
time and in such manner as permitted under Section 409A.  If this Section 15(c)
requires a delay of any payment, such payment shall be accumulated and paid in a
single lump sum on the Delayed Payment Date together with interest for the
period of delay, compounded monthly, and calculated at the prime rate as set
forth in the Eastern edition of the Wall Street Journal on the date of
termination. If a benefit subject to the delayed payment rules of this Section
15(c) is to be provided other than by the payment of money to the Executive,
then the provision of such benefit prior to the Delayed Payment Date is
conditioned on pre-payment by the Executive to the Company of the full taxable
value of the benefit and on the first business day following the Delayed Payment
Date, the Company shall repay the Executive for the payments made by the
Executive pursuant to the terms of this sentence which would otherwise not have
been required of the Executive.
(d) The date of the Executive’s “separation from service,” as defined in Section
409A (and as determined by applying the default presumptions in Treas. Reg.
§1.409A-1(h)(1)(ii)), shall be treated as the date of his termination of
employment for purposes of determining the time of payment of any amount that
becomes payable to the Executive hereunder upon his termination of employment
and that is properly treated as a deferral of compensation subject to Section
409A after taking into account all exclusions applicable to such payment under
Section 409A and for purposes of determining whether the Executive is a
“Specified Employee” on the date of his termination of employment.

 
 

--------------------------------------------------------------------------------

 

(e) Notwithstanding any provision of this Agreement to the contrary, the time of
payment of any Performance Share awards that are subject to Section 409A as
“nonqualified deferred compensation” and that vest on an accelerated basis
pursuant to this Agreement shall not be accelerated unless such acceleration is
permissible under Section 409A.  If the payment of vested Performance Share
awards cannot be accelerated pursuant to this provision, payment shall include
interest for the period of delay, compounded monthly, equal to the prime rate as
set forth in the Eastern edition of the Wall Street Journal on the date when
payment of the vested Performance Share awards would otherwise have been made.
(f) Notwithstanding any provision of this Agreement to the contrary, to the
extent that the reimbursement of any expenses or the provision of any in-kind
benefits under any provision of this Agreement is subject to Section 409A (after
taking into account all exclusions applicable to such payments or benefits under
Section 409A), (i) the amount of such expenses eligible for reimbursement, or
in-kind benefits to be provided, during any one calendar year shall not affect
the amount of such expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other calendar year; (ii) reimbursement of any such expense
shall be made by no later than December 31 of the year next following the
calendar year in which such expense is incurred; and (iii)  Executive’s right to
receive such reimbursements or in-kind benefits shall not be subject to
liquidation or exchange for another benefit.

 
 

--------------------------------------------------------------------------------

 

(g) Notwithstanding any provision of this Agreement to the contrary, if
Executive becomes entitled to the payment of severance benefits pursuant to this
Agreement upon termination of employment as a result of Executive’s disability,
the Company shall pay such disability benefits in accordance with the Company’s
payroll policy (whether or not such payroll policy provides for monthly
payments) for the period otherwise specified under this Agreement.
(h) Notwithstanding any provision of this Agreement to the contrary, benefit
payments under the SRIB Plan shall be made to Executive in the manner provided
under the SRIB Plan, as amended by the Company to comply with Section 409A of
the Code.  Except as otherwise provided in the SRIB Plan, no benefits shall be
payable under Section 4.2(b) prior to death, disability or termination of
employment.
16.  Fees and Expenses.
(a) This Section 16(a) shall be applicable for any and all costs and expenses
(including attorneys’ fees) incurred by Executive in seeking to enforce the
Company’s obligations under this Agreement.  Unless prohibited by law, the
Company shall pay and be solely responsible for any and all costs and expenses
(including attorneys’ fees) incurred by Executive in seeking to enforce the
Company’s obligations under this Agreement unless and to the extent a court of
competent jurisdiction determines that the Company was relieved of those
obligations because (i) the Company terminated Executive “for cause” (as
determined under Section 7(c) hereof), (ii) Executive voluntarily terminated his
employment other than for “Good Reason” (as defined in the SPA), or (iii)
Executive materially and willfully breached his obligations under this Agreement
and such breach directly caused substantial and demonstrable damage to the

 
 

--------------------------------------------------------------------------------

 

Company.  The Company shall pay directly or reimburse Executive for any and all
such costs and expenses within 60 (sixty) calendar days following the
presentation by Executive or by counsel selected from time to time by Executive
of a statement or statements prepared by Executive or by such counsel of the
amount of such costs and expenses.  If and to the extent a court of competent
jurisdiction renders a final binding judgment determining that the Company was
relieved of its obligations for any of the reasons set forth in clauses (i),
(ii), or (iii) above, Executive shall repay, within 60 (sixty) calendar days
following such judgment, the amount of such payments or reimbursements to the
Company.  The Company shall also pay to Executive interest (calculated at the
Base Rate from time to time in effect at Bank of America, compounded monthly) on
any payments or benefits that are paid or provided to Executive later than the
date on which due under the terms of this Agreement.
(b) In order to comply with Section 409A, (i) in no event will the payments by
the Company under Section 16 of this Agreement be made later than the end of the
calendar year next following the calendar year in which such fees and expenses
were incurred; the Executive shall be required to submit an invoice for such
fees and expenses at least 10 days before the end of the calendar year next
following the calendar year in which such fees and expenses were incurred; (ii)
the amount of such legal fees and expenses that the Company is obligated to pay
in any given calendar year will not affect the legal fees and expenses that the
Company is obligated to pay in any other calendar year; (iii) the Company’s
obligation to pay the Executive’s legal fees will terminate on the fourth
 anniversary of the termination of this Agreement; provided, however that with
respect to any supplemental retirement benefit described in Section 4.2(b), the
Company’s obligation to pay the Executive’s legal fees will terminate on the
second anniversary of the date on which the Company fully satisfies its
obligations in respect of the supplemental retirement  benefit; and (iv) the
Executive’s right to have the Company pay such legal fees and expenses may not
be liquidated or exchanged for any other benefit.
[Signature page follows]
 
 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and delivered by a duly authorized officer, and the Executive has duly executed
and delivered this Agreement, as of the date first written above.
 

 
CENTURY ALUMINUM COMPANY
     
/s/ William J. Leatherberry
 
By:  William J. Leatherberry
 
Title:  Executive Vice President and Secretary
     
EXECUTIVE:
     
/s/ Logan W. Kruger
 
Logan W. Kruger